internal_revenue_service number release date index number ----------------------------- ----------------------------------------------- ----------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number -------------------- refer reply to cc psi b02 plr-127029-09 date date legend x y state a b c d e f year ----------------------------------------------- ------ ---------------- --------------------------------------------- ------------- -------- ---- ----- --- --- --- ------- agreement --------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- dear ---------- plr-127029-09 this letter responds to a letter from your authorized representative dated date submitted on behalf of x requesting a ruling under the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code x was organized as a limited_partnership under the laws of state it is a publicly_traded_partnership within the meaning of sec_7704 x is engaged through its operating partnership y and through y’s subsidiaries hereinafter any references to x include a reference to y and y’s subsidiaries in marine transportation distribution and logistics services for crude_oil refined petroleum products ethanol and certain other products for a wide range of charterers including major oil companies oil traders and refiners during fiscal_year approximately a percent of x’s income was from time charters consecutive voyage charters contracts of affreightment and bareboat charters all of which are generally for periods of one year or more with the remainder of its gross_income from single voyage charters time charters consecutive voyage charters contracts of affreightment and single voyage charters excluding contracts for bunkering services as currently in effect and as may be entered into in the future are referred to herein as the charters approximately b percent of x’s gross_income is derived from services rendered by x under the terms of the agreement and similar agreements with the same customer the term of the agreement including possible extensions at the option of the charterer is c years the amounts payable to x under the agreement are based on a daily rate under the agreement x will provide the master and crew for the vessel and is responsible for all aspects of the operation and maintenance of the vessel x is responsible for the cost of maintaining and repairing the vessel x’s crews regularly inspect each vessel both at sea and in port selected vessels are inspected each year by independent consultants at x’s expense x maintains insurance coverage consistent with industry practice to protect against risks related to accidents involved in the conduct of its business and risks of liability for environmental damage and pollution if the vessel is lost the charterer has the right to terminate the charter if x does not provide a suitable substitute vessel the charterer has the right to specify the destination of the vessel subject_to geographic restrictions to have its representatives visit the vessel to point out operating deficiencies and to terminate the agreement if the deficiencies are not rectified and to install additional pumps or equipment for loading cargoes however the charterer is not permitted to order or direct the taking of any particular action aboard the vessel or interfere with the master’s exercise of his authority the charterer is responsible for fuel costs and port tug and pilot charges the charterer subject_to x’s approval which will not be unreasonably withheld may fit any additional pumps or gear for loading or discharging cargo as it may require at the charterer’s expense subject_to small tolerances the charterer is not required to pay for any period that the vessel is unavailable to provide services and has a right to terminate the agreement if the vessel plr-127029-09 is unavailable for service the charterer shall have the option of laying-up the vessel for all or any portion of the agreement term during the lay-up period the daily rate payable under the agreement will be less than the normal daily rate the charterer may exercise the lay-up option any number of times during the term of the agreement x represented that it currently has approximately d charters although the general terms of the agreement are representative of the general terms of x’s existing and future charters there are certain distinctions in terms x represents that the common terms of the charters include or will include the following x designates the master and the crew for the vessel x is responsible for the navigation operation and maintenance of the vessel the term of each charter including extensions at the option of the customer is less than e years x bears the risk of damage to and of loss of the vessel the customer does not have an option to acquire the vessel x is not entitled to material compensation_for any period during which the vessel is not available for service for more than f consecutive days or if the customer does not exercise an option to renew the charter x bears the cost of crewing insuring maintaining and repairing the vessel and amounts that are payable under the charter are not stated by reference to the cost of the vessel or as separate charges for services and for use of the vessel x requests a ruling that its income derived from the transportation of crude_oil refined petroleum products ethanol biodiesel and other products qualifying under sec_7704 pursuant to the charters is qualifying_income under sec_7704 sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation according to sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or its substantial equivalent sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any_tax year if or more of the partnership's gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation or marketing of any mineral_or_natural_resource plr-127029-09 based solely on the facts and representations submitted we conclude that the income x derives from transporting crude_oil refined petroleum products ethanol biodiesel and other products qualifying under sec_7704 pursuant to the charters is qualifying_income within the meaning of sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal tax purposes under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosure copy of this letter copy for sec_6110 purposes cc
